Citation Nr: 0327189	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-14 347A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
somatoform disorder with depressive features.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1977 to January 1981 and from 
November 1981 to December 1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, rendered in August 1997 and 
April 1998, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In a statement, received in November 1998, the veteran raised 
contentions to the effect that the rating decision issued by 
the RO in June 1990 was clearly and unmistakably erroneous.  
That claim has not been developed or certified to the Board 
as being on appeal.  Consequently, the Board has no 
jurisdiction over that claim, and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2002).  It is, therefore, referred to the RO for appropriate 
action.  


REMAND

The veteran seeks an increased rating for his service-
connected somatoform disorder with depressive features and 
TDIU.

In his claim for TDIU, received in September 1997, the 
veteran reported that he was receiving benefits from the 
Social Security Administration.  In February 1998, the RO 
requested that the Social Security Administration furnish 
legible copies of any and all records pertaining to the 
veteran's Social Security benefits.  Such request included, 
but was not limited to, a copy of the veteran's award letter 
and any medical evidence considered by the Social Security 
Administration in conjunction with that award.  To date, 
there has been no response to that request.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As part of the assistance provided 
under the VCAA, the VA shall make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to the VA and authorizes the VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  Efforts to obtain records from a 
Federal department or agency shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3).  

In light of the foregoing, additional development of the 
record is warranted prior to further appellate consideration.  
Accordingly, the case is remanded for the following actions:

1.  Contact the Social Security 
Administration and obtain an up-to-date 
status report on the veteran's benefits.  
This should include, but is not limited 
to, a copy of the original award letter, 
a list of the disabilities upon which the 
benefits are based, and copies of all 
medical evidence used to support the 
original grant and continuation of that 
award.  Failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  Efforts to obtain the veteran's 
Social Security records must continue 
until they are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

2.  When the foregoing actions are 
completed, the RO must undertake any 
additional development, including, but 
not limited to, the scheduling of any 
indicated VA examinations.  Then, 
readjudicate the issues of entitlement to 
an increased rating for the veteran's 
service connected somatoform disorder 
with depressive features and entitlement 
to TDIU.  In so doing, ensure that all 
relevant documents are translated into 
English.  

3.  Review the veteran's claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.

If the claims are not resolved to the veteran's satisfaction, 
he and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond.  
Thereafter, if in order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

